OlxvbR, Chief Judge:
This appeal for reappraisement is before me for decision on a written stipulation, reading as follows:
. IT. IS HEREBY STIPULATED AND AGREED by ,and between counsel for the respective parties hereto, subject to tbe approval of tbe Court, tbat tbe merchandise covered by tbe appeal to reappraisement herein, consists of tires and tubes and rimbands exported from Holland.
IT IS FURTHER STIPULATED AND AGREED tbat at the tíme of exportation of tbe instant merchandise to the United States, tbe prices at which such merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported in the usual wholesale quantities and in the ordinary course of trade, for export to the United States; including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States were the invoiced unit prices as entered.
IT IS FURTHER STIPULATED AND AGREED that the appeal to reap-praisement herein may be submitted for decision on this stipulation.
On tbe agreed facts, I find tbat tbe proper basis for appraisement of tbe merchandise in question is statutory export value and hold tbat such value therefor is tbe invoice unit prices, as entered.
Judgment will be rendered accordingly.